COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00481-CV


HARWOOD HOMES, L.P.                                                APPELLANT

                                           V.

STEVEN DANIELS AND KELLEY                                          APPELLEES
DANIELS

                                       ------------

          FROM THE 236TH DISTRICT COURT OF TARRANT COUNTY

                                       ------------

              MEMORANDUM OPINION1 AND JUDGMENT
                                       ------------

      We have considered appellant’s “Dismissal Of Appeal.” It is the court=s

opinion that the motion should be granted; therefore, we dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 42.1(d).

                                                      PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: March 29, 2012

      1
       See Tex. R. App. P. 47.4.